DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	
Application Status
Claims 1-20 are pending and have been examined in this application. 
This communication is the first action on the merits.
As of the date of this action, no information disclosure statement has been filed on behalf of this case.
Drawings
The drawings are objected to because the Examiner may require and is requiring descriptive text labels.  Specifically, the unlabeled rectangular box(es) shown in the drawings should be provided with descriptive text labels (see “Figs. 1-6”)  [MPEP 608.02(b) examiner note].  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary 
Claim Objections
Claim 1 is objected to because of the following informalities:  
In claim 1 line 11, the limitation “wherein the and follower vehicle identification information “appears to be a typographical error and should be “wherein the [[and]] follower vehicle identification information”. Correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-9, 11-12, and 13-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out 
In claim 7 at line 3, the recited limitation “the vehicle” is indefinite. It is unclear to the examiner if this is referring to the leader vehicle, follower vehicle, or another vehicle with insufficient antecedent basis in the claim. 
Claim 9 recites as follows: “wherein the leader vehicle location is sent from the first remote computer to the follower vehicle device, wherein, after receiving the leader vehicle location, the follower vehicle device sends the leader vehicle location to the second remote computer, and wherein, in response to receiving the leader vehicle location, the second remote computer sends the dynamic vehicle navigation information to the follower vehicle device.”. It is unclear to the examiner if the claim consists of two different conditions that is if the leader vehicle location sent from the first remote computer to the vehicle device then the follower vehicle device send the leader vehicle location to the second computer, and if the second remote computer receives the leader vehicle location then the second computer sends the leader vehicle location to the follower vehicle device, or if both follower vehicle device and second remote computer are simultaneously receiving the leader vehicle location and are exchanging data. It is unclear to 
In claim 11 lines 11-12, the recited limitation “the position of the leader vehicle” is indefinite. There is insufficient antecedent basis for this limitation in the claim. 
In claim 13 line 4, the recited limitation “a second personal mobile vehicle device” is indefinite. This limitation is inconsistent with the rest of the claim. It is unclear to the examiner if this is intended to recite “a second personal mobile device” or as is “a second personal mobile vehicle device” which is inconsistent with the rest of the claim. Further, the limitation “the remote computer” recited at line 15 is indefinite. It is unclear to the examiner if this is the first remote computer or a different remote computer. 
In claim 18 line 4, the recited limitation “a second personal mobile vehicle device” is indefinite. This limitation is inconsistent with the rest of the claim. It is unclear to the examiner if this is intended to recite “a second personal mobile device” or as is “a second personal mobile vehicle device” which is inconsistent with the rest of the claim. Further, the limitation “the remote computer” recited at line 15 is indefinite. It is unclear to the examiner if this is the first remote computer or a different remote computer.
Claims 8, 12, and 13-17, and 19-20 are rejected for being dependent upon a rejected claim. 



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-9 and 13-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Independent claim 1 recite the limitation(s) of wherein the leader vehicle identification information is used to identify a vehicle as the leader vehicle, and wherein the and follower vehicle identification information is used to identify a vehicle as the follower vehicle. Further, independent claim 13 recites specifying a first vehicle to be the leader and second vehicle to be a follower. These limitation, as drafted, is a simple process that, under the broadest reasonable interpretation, covers performance of the limitations in the mind.  For example, the claim limitations encompass a person looking at obtained identification data or input data regarding two different vehicles and either mentally or using a pencil and paper defining a leader vehicle and a follower vehicle. The Examiner notes that under MPEP 2106.04(a)(2)(III), the courts consider a mental process (thinking) that  "can be performed in the human mind, or by a human using a pen and paper" to be an abstract idea. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). As the Federal Circuit explained, "methods which can be performed mentally, or which are the equivalent of human mental work, are unpatentable abstract ideas the ‘basic tools of scientific and Gottschalk v. Benson, 409 U.S. 63, 175 USPQ 673 (1972)). See also Mayo Collaborative Servs. v. Prometheus Labs. Inc., 566 U.S. 66, 71, 101 USPQ2d 1961, 1965 ("‘[M]ental processes[] and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work’" (quoting Benson, 409 U.S. at 67, 175 USPQ at 675)); Parker v. Flook, 437 U.S. 584, 589, 198 USPQ 193, 197 (1978) (same).  As such, a person looking at vehicle identification information or specifying vehicle input data could identify or specify a leader vehicle and follower vehicle therefrom, either mentally or using a pen and paper. Thus, the claims recite a mental process.   
This judicial exception is not integrated into a practical application.  Claims 1 and 13 recite the additional limitations of; providing dynamic vehicle navigation information to a follower vehicle based on a leader vehicle location of a leader vehicle, comprising the steps of: establishing a communication link between a first personal mobile device and a second personal mobile device, wherein the first personal mobile device is associated with the leader vehicle and the second personal mobile device is associated with the follower vehicle; after establishing the communication link between the first personal mobile device and the second personal mobile device, obtaining leader vehicle identification information and follower vehicle identification information, and causing a follower vehicle device to be periodically provided dynamic vehicle navigation information based on the leader vehicle location, wherein the dynamic vehicle navigation information includes directions so that the follower vehicle at least partially follows the leader vehicle. Claim 13 further recites the additional limitations of wherein 
 The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above, the additional elements in the claims amount to no more than mere instructions to apply the exception using a computer.  Further, applicant’s specification does not provide any indication that the obtaining and causing steps are performed using anything other than a conventional components.  MPEP 2106.05(d)(II), and the cases cited therein, including Intellectual Ventures I, LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610 (Fed. Cir. 2016), and OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015), indicate that mere performance of an action is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here).  
Dependent claims 2-9 and 14-17 further limit the abstract idea without integrating the abstract idea into practical application or adding significantly more.  
As such, claims 1-9 and 13-17 are rejected under 35 USC 101 as being drawn to an abstract idea without significantly more, and thus are ineligible. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 and 13-17, are rejected under 35 U.S.C. 103 as being unpatentable over Peak et al (US20170219363) in view of Watters et al (US20150192420). 
As regards claim 1, Peak et al teaches a method of providing dynamic vehicle navigation information to a follower vehicle based on a leader vehicle location of a leader vehicle, comprising the steps of (see at least [abstract]): establishing a communication link between a first personal mobile device and a second personal mobile device (see at least [0040], [0069-0070], and [0075]), wherein the first personal mobile device is associated with the leader vehicle and the second personal mobile device is associated with the follower vehicle (see at least [0040], [0069-0070], [0075], and [Fig. 1]); periodically obtaining the leader vehicle location of the leader vehicle (see at least [0028] and [0070-0074]); and causing a follower vehicle device to be periodically provided dynamic vehicle navigation information based on the leader vehicle location (see at least [0028] and [0070-0074]), wherein the dynamic vehicle navigation information includes directions so that the follower vehicle at least partially follows the leader vehicle (see at least [0028] and [0070-0074]). Peak et al further teaches after establishing the communication link between the first personal mobile device and the second personal mobile device, designating one device to be a leader and the remaining devices as followers (see at least [0036]), However, Peak et al do not specifically teach, obtaining leader vehicle identification information and follower vehicle identification information, wherein the leader vehicle identification information is used to identify a vehicle as the leader vehicle, and wherein the and follower vehicle identification information is used to identify a vehicle as the follower vehicle. Watters et al teaches obtaining leader vehicle identification information and follower vehicle identification information (see at least [0019]), wherein the leader vehicle identification information is used to identify a vehicle as the leader vehicle (see at least [0019] and [0040], Watters et al teaches that the follow me application may be used and/or in communication with a vehicle computer (in dash navigation system) and according to user input a device (vehicle) may be identified as a leader vehicle or a follower device (vehicle).), and wherein the and follower vehicle identification information is used to identify a vehicle as the follower vehicle (see at least [0019]). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Peak et al to incorporate Watters et al teachings of obtaining leader vehicle identification information and follower vehicle identification information, wherein the leader vehicle identification information is used to identify a vehicle as the leader vehicle, and wherein the and follower vehicle identification information is used to identify a vehicle as the follower vehicle. This would be done to assist users in navigating to a desired destination by utilizing a follow me application to receive a route data and turn by turn directions from a leader vehicle.
As regards claim 2, Peak et al teaches wherein the dynamic vehicle navigation is provided to the follower vehicle during a vehicle trip in which the leader vehicle and the follower vehicle are participating vehicles (see at least [0027-0028], [0036], [0054], [0070], and [0077]), wherein the periodically obtaining step and the causing step are carried out periodically until it is determined that the vehicle trip has ended (see at least [0027-0028], [0036], [0054], [0070], and [0076-0077]).
As regards claim 3, Peak et al teaches wherein the method further comprises sending the leader vehicle location to the follower vehicle device (see at least [0028] and [0070]), wherein the follower vehicle device is configured to display a leader vehicle location indicator on a geographical map of the surrounding area of the follower (see at least [0006]).
As regards claim 4, Peak et al taches wherein the step of obtaining the leader vehicle location comprises obtaining the leader vehicle location from the first personal mobile device or from a leader vehicle device installed in the leader vehicle (see at least [0027], [0035], [0062], and [0069-0071]), and wherein the follower vehicle device is the second personal mobile device or is a different device installed in the follower vehicle (see at least [0027], [0035], [0062], and [0069-0071]).
As regards claim 5, Peak et al teaches wherein the first personal mobile device includes a first vehicle user application and the second personal mobile device includes a second vehicle user application (see at least [0030], and [0053-0056]), and wherein the first vehicle user application and/or the second vehicle user application provide a graphical user interface (GUI) that enables a user to search for other devices participating or seeking to participate in a vehicle trip (see at least [0004], [0031], and [0053-0054], Peak et al that a user may utilize application 404 to specify (search) vehicles that are still participating in the group of caravan throughout the trip and ones that has departed from the group.).
As regards claim 6, peak et al do not specifically teach wherein the user provides input into the first vehicle user application and/or the second vehicle user application, and wherein the input specifies which vehicle is to be the leader vehicle. Watters et al teaches wherein the user provides input into the first vehicle user application and/or the second vehicle user application (see at least [0018-0021] and [0040]), and wherein the input specifies which vehicle is to be the leader vehicle (see at least [0018-0021] and [0040]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Peak et al to incorporate Watters et al teachings wherein the user provides input into the first vehicle user application and/or the second vehicle user application, and wherein the input specifies which vehicle is to be the leader vehicle. This would be done to assist users in navigating to a desired destination by utilizing a follow me application to receive a route data and turn by turn directions from a leader vehicle.
As regards claim 7, Peak et al teaches wherein the leader vehicle location is periodically obtained at the leader vehicle using a global navigation satellite system (GNSS) receiver (see at least [0060]), and then sent to a first remote device from the vehicle using a wireless carrier system (see at least [0039] and [0060]).
As regards claim 8, Peak et al teaches wherein the leader vehicle location is used by a second remote computer to obtain the dynamic vehicle navigation information (see at least [0027], [0035], [0039], [0051], [0068], and [0077]), and wherein the second remote computer is either the first remote computer or another remote computer (see at least [0027], [0035], [0039], and [0051]). 
As regards claim 9, Peak et al teaches wherein the leader vehicle location is sent from the first remote computer to the follower vehicle device (see at least [0021], [0027], [0037-0040], [0051], [0060], [0069], and [0071-0074]), wherein, after receiving the leader vehicle location, the follower vehicle device sends the leader vehicle location to the second remote computer (see at least [0021], [0027], [0037-0040], [0051], [0060], [0069], and [0071-0074]), and wherein, in response to receiving the leader vehicle location, the second remote computer sends the dynamic vehicle navigation information to the follower vehicle device (see at least [0021], [0027], [0037-0040], [0051], [0060], [0069], and [0071-0074]).
As regards claim 13, Peak et al teaches a method of providing dynamic vehicle navigation information to a follower vehicle based on a leader vehicle location of a leader vehicle, comprising the steps of (see at least [abstract]): establishing a communication link between a first personal mobile device and a second personal mobile vehicle device (see at least [0040], [0069-0070], and [0075]), wherein the first personal mobile device includes a first vehicle user application and the second personal mobile device includes a second vehicle user application (see at least [0030], and [0053-0056]), and wherein the first vehicle user application and/or the second vehicle user application provide a graphical user interface (GUI) that enables a user to search for other devices participating or seeking to participate in a vehicle trip (see at least [0004], [0031], and [0053-0054], Peak et al that a user may utilize application 404 to specify (search) vehicles that are still participating in the group of caravan throughout the trip and ones that has departed from the group.); obtaining input from one or more users of the first vehicle user application and/or the second vehicle user application (see at least [0030] and [0053-0056]); sending the input to a first remote computer from the first vehicle user application and/or the second vehicle user application (see at least [0021], [0027], [0037-0040], [0051], [0060], [0069], and [0071-0074]), wherein the remote computer causes the leader vehicle to periodically send the leader vehicle location to a second remote computer (see at least [0028], [0036], [0053], and [0073]), wherein the second remote computer is either the first remote computer or another remote computer (see at least [0028], [0036], [0053], and [0073]); and causing a follower vehicle device to be periodically provided dynamic vehicle navigation information based on the leader vehicle location (see at least [0028] and [0070-0074]), wherein the dynamic vehicle navigation information includes directions so that the follower vehicle at least partially follows the leader vehicle(see at least [0028] and [0070-0074]). 
However, Peak et al do not specifically teach wherein the input specifies a first vehicle to be the leader vehicle and the input specifies a second vehicle to be the follower vehicle. Watters et al teaches wherein the input specifies a first vehicle to be the leader vehicle and the input specifies a second vehicle to be the follower vehicle (see at least [0018-0021] and [0040], Watters et al teaches that the follow me application may be used and/or in communication with a vehicle computer (in dash navigation system). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Peak et al to incorporate Watters et al teachings wherein the input specifies a first vehicle to be the leader vehicle and the input specifies a second vehicle to be the follower vehicle. This would be done to assist users in navigating to a desired destination by utilizing a follow me application to receive a route data and turn by turn directions from a leader vehicle.
As regards claim 14, Peak et al teaches wherein the first vehicle user application permits a first user to login to a first account associated with the first vehicle and the second vehicle user application permits a second user to login to a second (see at least [0052-0054], Peak et al teaches an application 404 for in each mobile device (follower and leader mobile devices) in which a user may have access (login) to perform specific functions.).
As regards claim 15, Peak et al wherein the first vehicle user application and the second vehicle user application identify each participating vehicle of a plurality of participating vehicles (see at least [0053], [0068], [0070], and [0077]), and wherein the plurality of participating vehicles includes the leader vehicle and the follower vehicle (see at least [0053], [0068], [0070], and [0077]).
As regards claim 16, Peak et al teaches wherein the plurality of participating vehicles includes a plurality of follower vehicles (see at least [0053], [0068], [0070], and [0077]), and wherein the causing step includes causing each of the plurality of follower vehicles to be periodically provided the dynamic vehicle navigation information based on the leader vehicle location (see at least [0028] and [0070-0074]).
As regards claim 17, Peak et al teaches wherein, for each of the follower vehicles, the dynamic vehicle navigation information includes providing a series of waypoints based on the follower vehicle location and the leader vehicle location (see at least [0027] and [0035]).

Claims 10-12 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Peak et al (US20170219363) in view of Watters et al (US20150192420) in view of Mudalige et al (US20130030606).
	As regards claim 10, Peak et al as modified by Watters et al do not specifically teach wherein the follower vehicle is an autonomous vehicle (AV), and wherein the Mudalige et al teaches wherein the follower vehicle is an autonomous vehicle (AV) (see at least [0005], [0009], [0014], and [0020], [0028-0032]), and wherein the follower vehicle uses the dynamic vehicle navigation information to carry out one or more AV functions so as to cause the follower vehicle to follow the leader vehicle location based on the dynamic vehicle navigation information (see at least [0005], [0009], [0014], and [0020], [0028-0032]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Peak et al as modified by Watters et al to incorporate Mudalige et al teachings wherein the follower vehicle is an autonomous vehicle (AV), and wherein the follower vehicle uses the dynamic vehicle navigation information to carry out one or more AV functions so as to cause the follower vehicle to follow the leader vehicle location based on the dynamic vehicle navigation information. This would be done to further increase accuracy and safe target tracking analysis of locations for the follower vehicles (see Mudalige et al para 0004). 
As regards claim 11, Peak et al as modified by Watters et al do not specifically teach wherein the follower vehicle includes one or more onboard vehicle sensors in the form of either a radar or lidar, wherein the follower vehicle captures sensor data from the one or more onboard vehicle sensors, wherein the follower vehicle uses the sensor data to identify the leader vehicle and to determine the position of the leader vehicle 
Mudalige et al teaches wherein the follower vehicle includes one or more onboard vehicle sensors in the form of either a radar or lidar (see at least [0020]), wherein the follower vehicle captures sensor data from the one or more onboard vehicle sensors (see at least [0005], [0009], [0014], and [0020], [0028-0032]), wherein the follower vehicle uses the sensor data to identify the leader vehicle and to determine the position of the leader vehicle relative to the follower vehicle (see at least [0005], [0009], [0014], and [0020], [0028-0032]), and wherein the position of the leader vehicle relative to the follower vehicle is used to carry out at least one of the one or more AV functions (see at least [0005], [0009], [0014], and [0020], [0028-0032]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Peak et al as modified by Watters et al to incorporate Mudalige et al teachings wherein the follower vehicle includes one or more onboard vehicle sensors in the form of either a radar or lidar, wherein the follower vehicle captures sensor data from the one or more onboard vehicle sensors, wherein the follower vehicle uses the sensor data to identify the leader vehicle and to determine the position of the leader vehicle relative to the follower vehicle, and wherein the position of the leader vehicle relative to the follower vehicle is used to carry out at least one of the one or more AV functions. This would be done to further increase accuracy and safe target tracking analysis of locations for the follower vehicles (see Mudalige et al para 0004). 
As regards claim 12, Peak et al as modified by Watters et al do not specifically teach wherein the follower vehicle determines one or more trajectories based on the dynamic vehicle navigation information, and wherein the follower vehicle determines at least one of the one or more of AV functions based on the trajectories. Mudalige et al teaches wherein the follower vehicle determines one or more trajectories based on the dynamic vehicle navigation information (see at least [0005], [0009], [0014], and [0020], [0028-0032]), and wherein the follower vehicle determines at least one of the one or more of AV functions based on the trajectories (see at least [0005], [0009], [0014], and [0020], [0028-0032]).
 It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Peak et al as modified by Watters et al to incorporate Mudalige et al teachings wherein the follower vehicle determines one or more trajectories based on the dynamic vehicle navigation information, and wherein the follower vehicle determines at least one of the one or more of AV functions based on the trajectories. This would be done to further increase accuracy and safe target tracking analysis of locations for the follower vehicles (see Mudalige et al para 0004). 
As regards claim 18, Peak et al teaches a method of providing dynamic vehicle navigation information to a follower vehicle based on a leader vehicle location of a leader vehicle, comprising the steps of (see at least [abstract]): establishing a communication link between a first personal mobile device and a second personal mobile vehicle device (see at least [0040], [0069-0070], and [0075]), wherein the first personal mobile device includes a first vehicle user application and the second personal (see at least [0030], and [0053-0056]), and wherein the first vehicle user application and/or the second vehicle user application provide a graphical user interface (GUI) that enables a user to search for other devices participating or seeking to participate in a vehicle trip (see at least [0004], [0031], and [0053-0054], Paek et al that a user may utilize application 404 to specify (search) vehicles that are still participating in the group of caravan throughout the trip and ones that has departed from the group.); obtaining input from one or more users of the first vehicle user application and/or the second vehicle user application (see at least [0030] and [0053-0056]), sending the input to a first remote computer from the first vehicle user application and/or the second vehicle user application (see at least [0021], [0027], [0035], [0037-0040], [0051], [0060], [0069], and [0071-0074]), wherein the remote computer causes the leader vehicle to periodically send the leader vehicle location to a second remote computer (see at least [0021], [0027], [0035], [0037-0040], [0051], [0060], [0069], and [0071-0074]), wherein the second remote computer is either the first remote computer or another remote computer (see at least [0021], [0027], [0035], [0037-0040], [0051], [0060], [0069], and [0071-0074]). 
However, Peak et al do not specifically teach wherein the input specifies a first vehicle to be the leader vehicle and the input specifies a second vehicle to be the follower vehicle. Watters et al teaches wherein the input specifies a first vehicle to be the leader vehicle and the input specifies a second vehicle to be the follower vehicle (see at least [0018-0021] and [0040]).  
Peak et al to incorporate Watters et al teachings wherein the input specifies a first vehicle to be the leader vehicle and the input specifies a second vehicle to be the follower vehicle. This would be done to assist users in navigating to a desired destination by utilizing a follow me application to receive a route data and turn by turn directions from a leader vehicle.
	Furthermore, Peak et al as modified by Watters et al do not specifically teach causing the follower vehicle to autonomously follow the leader vehicle based on sensor data from one or more autonomous vehicle (AV) sensors, wherein the follower vehicle follows the leader vehicle by tracking the leader vehicle using the sensor data to obtain the leader vehicle location, wherein the sensor data pertains to an area in front of the follower vehicle, and wherein the sensor data is used to obtain dynamic vehicle navigation information that then is used by the follower vehicle for carrying out one or more AV functions so as to at least partially follow the leader vehicle. 
Mudalige et al teaches causing the follower vehicle to autonomously follow the leader vehicle based on sensor data from one or more autonomous vehicle (AV) sensors (see at least [0005], [0014], and [0020], [002-0032]), wherein the follower vehicle follows the leader vehicle by tracking the leader vehicle using the sensor data to obtain the leader vehicle location (see at least [0005], [0009], [0014], and [0020], [0028-0032]), wherein the sensor data pertains to an area in front of the follower vehicle (see at least [0005], [0009], [0014], and [0020], [0028-0032], Mudalige et al teaches the leader vehicle could be in front of the follower vehicle, as such, the tracked vehicle will be in area in front of the follower vehicle.), and wherein the sensor data (see at least [0005]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Peak et al as modified by Watters et al to incorporate Mudalige et al teachings of causing the follower vehicle to autonomously follow the leader vehicle based on sensor data from one or more autonomous vehicle (AV) sensors, wherein the follower vehicle follows the leader vehicle by tracking the leader vehicle using the sensor data to obtain the leader vehicle location, wherein the sensor data pertains to an area in front of the follower vehicle, and wherein the sensor data is used to obtain dynamic vehicle navigation information that then is used by the follower vehicle for carrying out one or more AV functions so as to at least partially follow the leader vehicle. This would be done to further increase accuracy and safe target tracking analysis of locations for the follower vehicles (see Mudalige et al para 0004). 
As regards claim 19, Peak et al as modified by Watters et al do not specifically teach wherein the follower vehicle determines one or more trajectories based on the sensor data, and wherein the follower vehicle determines at least one of the one or more of AV functions based on the trajectories. Mudalige et al teaches wherein the follower vehicle determines one or more trajectories based on the sensor data (see at least [0005], [0020], and [0028]), and wherein the follower vehicle determines at least one of the one or more of AV functions based on the trajectories (see at least [0005], [0020], and [0028]).
Peak et al as modified by Watters et al to incorporate Mudalige et al teachings wherein the follower vehicle determines one or more trajectories based on the sensor data, and wherein the follower vehicle determines at least one of the one or more of AV functions based on the trajectories. This would be done to further increase accuracy and safe target tracking analysis of locations for the follower vehicles (see Mudalige et al para 0004). 
As regards claim 20, Peak et al teaches wherein the follower vehicle is periodically provided a global navigation satellite system (GNSS) location of the leader vehicle (see at least [0039] and [0060]), and wherein the dynamic vehicle navigation information or other dynamic vehicle navigation information is obtained based on the GNSS location of the leader vehicle (see at least [0039] and [0060]). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDALLA A KHALED whose telephone number is (571)272-9174.  The examiner can normally be reached on Monday-Thursday 8:00 Am-5:00, every other Friday 8:00A-5:00AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ABDALLA A KHALED/Examiner, Art Unit 3667                                                                                                                                                                                                        
/ANNE MARIE ANTONUCCI/Primary Examiner, Art Unit 3667